Affirmed as modified; Opinion Filed January 25, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00888-CR

                                  STEVEN KEE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-57651-Q

                              MEMORANDUM OPINION
                    Before Justices Partida-Kipness, Pedersen, III, and Carlyle
                                    Opinion by Justice Carlyle
       The trial court adjudicated appellant Steven Kee guilty and entered a judgment of

conviction against him for the unauthorized use of a motor vehicle, assessing punishment at eight

years’ imprisonment. Kee’s appellate attorney has filed a brief concluding the appeal is wholly

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). The brief

meets the Anders requirements. It presents a professional evaluation of the record showing why,

in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

has certified he delivered a copy of the brief to appellant. We advised appellant of his right to file
a response, and he has not filed a response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim.

App. 2014) (explaining right to file pro se response to counsel’s Anders brief). We agree the appeal

is frivolous and without merit, finding nothing in the record that might arguably support a non-

frivolous appeal.

       Appellate counsel advises us that the trial court’s judgment incorrectly indicates there was

a plea agreement at this motion-to-adjudicate stage. The record shows appellant entered a plea of

“not true” to the allegations in the State’s amended motion to adjudicate. We modify the incorrect

section in the trial court’s judgment adjudicating guilt entitled “terms of plea bargain” to correctly

show “none.” As modified, we affirm the trial court’s judgment.




                                                       /Cory L. Carlyle/
                                                       CORY L. CARLYLE
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180888F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 STEVEN KEE, Appellant                              On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00888-CR         V.                      Trial Court Cause No. F17-57651-Q.
                                                    Opinion delivered by Justice Carlyle.
 THE STATE OF TEXAS, Appellee                       Justices Partida-Kipness and Pedersen, III
                                                    participating.

    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 25th day of January, 2019.




                                              –3–